Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application No. Japan 2017-209167.

Allowable Subject Matter
Claims 5, 8-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaffer (US 2016/0134961 A1).
Claim 1, a sound reproduction device (Fig. 2-5, earbud charging band 11; ¶0038, charging band allow user to play/pause audio files) comprising a wireless earphone 
Claim 2, wherein the wireless earphone includes a left-ear earphone and a right-ear earphone, and the left-ear earphone and the right-ear earphone (Shaffer teach two individual earbuds. It is old and well known in the art that earphones comes in pairs (left ear earphone and right earphone). Obvious Shaffer’s pair of earbuds are for left ear and right ear (see Fig. 1A and ¶0020, earbud tips 20 and 22 contact the user's ear canal)) are configured so as to be independent from each other (¶0020, each earbud has its own individual battery as power source for the circuitry and speaker of its earbud). 
 Claim 7, wherein the wireless earphone further includes a voice communication unit (¶0020, earbud with speaker) that performs voice communication with another terminal (¶0017, emits signals earbud receives from mobile device). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2016/0134961 A1) in view of Wagman et al. (US 2017/0093079 A1).
Claim 3, Shaffer teaches contacts for electrical power transfer in apertures 40 and 42 of band 15 (Shaffer, Fig.2 and ¶0019).
Shaffer does no teach data transfer port. 
Wagman teaches wherein the cradle includes a data transfer port for connection with the wireless earphone housed in the cradle (Wagman, Fig.1 and Fig.30, ¶0222, Electrical connector 3060 can be used to recharge an internal battery within each earbud 3000a, 3000b and in some cases can also be used to transfer data to and from each earbud). The motivation to combine Shaffer with Wagman is for improve the user experience associated with using the case and the portable listening device (Wagman, ¶0006).
It would have been obvious to ne skilled in the art before the effective filing date of the applicant’s invention to configure in where data transfer port as taught by Wagman in Shaffer for improve the user experience associated with using the case and the portable listening device.

Claim 4, Shaffer teaches the wireless earphone.
Shaffer does no teach includes a microphone.
Wagman teaches a wireless earphone includes a microphone (Wagman, Fig.2 and ¶0120-¶0121, microphone 255). The motivation is for provide voice communication in a phone call (Wagman, ¶0121).


Claim 12, the combination of Shaffer and Wagman teaches the microphone.
Wag also teaches wherein a voice instruction is received through the microphone (Wagman, ¶0121, microphone audio signal commands). The motivation is for a device to perform functions such as connect a phone call.
It would have been obvious to ne skilled in the art before the effective filing date of the applicant’s invention to configure in where a voice instruction is received through the microphone as taught by Wagman in Shaffer for a device to perform functions such as connect a phone call.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 2016/0134961 A1) in view of Boesen (US 2017/0109131 A1).
Claim 6, Shaffer does not teach further includes a position acquisition unit that acquires coordinate information of a current position.
Boesen teach a wireless includes a position acquisition unit that acquires coordinate information of a current position (Boesen, ¶0023). The motivation to combine Boesen and Shaffer is for enhance the user's experience within the virtual reality environment (Boesen, ¶0023).
It would have been obvious to ne skilled in the art before the effective filing date of the applicant’s invention to configure in where further includes a position acquisition unit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




March 4, 2021
/SIMON KING/Primary Examiner, Art Unit 2653